 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 171 
In the House of Representatives, U. S.,

May 12, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives on the need for constitutional reform in Bosnia and Herzegovina and the importance of sustained United States engagement in partnership with the European Union (EU). 
 
 
Whereas a brutal conflict marked by aggression and ethnic cleansing, including the commission of war crimes, crimes against humanity, and genocide, was brought to an end by the General Framework Agreement for Peace in Bosnia and Herzegovina (commonly referred to as the Dayton Peace Accords), which was agreed to at Wright-Patterson Air Force Base near Dayton, Ohio, on November 21, 1995, and signed in Paris, France, on December 14, 1995; 
Whereas in the 13 years since the signing of the Dayton Peace Accords, the people of Bosnia and Herzegovina have worked in partnership with the international community to achieve considerable progress in building a peaceful and democratic society based on the rule of law, respect for human rights, and a free market economy; 
Whereas political leaders of Bosnia and Herzegovina have agreed to significant reforms of public administration and broadcasting, the creation of state-level law enforcement and judicial institutions, the establishment of a unified armed services and Ministry of Defense, and the creation of an Indirect Taxation Authority; 
Whereas the United States has continued to support the sovereignty, legal continuity, and territorial integrity of Bosnia and Herzegovina within its internationally recognized borders as well as the equality of the three constituent peoples and others within a united, multi-ethnic country in accordance with the Dayton Peace Accords; 
Whereas the full incorporation of Bosnia and Herzegovina into the Euro-Atlantic community is in the national interest of the United States and important for the stabilization of southeastern Europe; 
Whereas Bosnia and Herzegovina committed to the shared values of democracy, security, and stability by joining the Partnership for Peace program of the North Atlantic Treaty Organization (NATO) in December 2006; 
Whereas NATO recognized Bosnia and Herzegovina’s progress in achieving political and defense reforms by inviting the country to begin an Intensified Dialogue at the Bucharest Summit in April 2008; 
Whereas Bosnia and Herzegovina took the first step on the road toward European Union (EU) membership by signing a Stabilization and Association Agreement (SAA) in June 2008; 
Whereas NATO successfully preserved peace and stability in Bosnia and Herzegovina after the signing of the Dayton Peace Accords through its Stabilization Force (SFOR), which was succeeded by a European Union Force (EUFOR) in December 2004; 
Whereas the Office of the High Representative (OHR) has similarly promoted peace and stability by facilitating implementation of the civilian aspects of the Dayton Peace Accords, including through use of the extensive powers given it by the international Peace Implementation Council (PIC), with the goal of transitioning to a European Union Special Representative (EUSR) at the appropriate time; 
Whereas, these notable accomplishments notwithstanding, the citizens of Bosnia and Herzegovina continue to face significant challenges in their efforts to progress toward Euro-Atlantic integration; 
Whereas the Dayton Peace Accords included many compromises imposed by the need for quick action to preserve human life that have hindered efforts to develop efficient and effective political institutions; 
Whereas the Council of Europe’s Venice Commission has concluded that the current constitutional arrangements of Bosnia and Herzegovina are neither efficient nor rational, and that the state-level institutions need to become more effective and democratic if the country is to move toward EU membership; 
Whereas the April package of reforms, agreed upon by five major political parties in 2006, failed to achieve the requisite two-thirds majority in parliament; 
Whereas in February 2008, the PIC stipulated five objectives (resolution of state property, resolution of defense property, completion of Brcko Final Award, fiscal sustainability, and entrenchment of rule of law) and two conditions (signing of SAA with the EU and a positive assessment by the PIC) that must be met before the OHR is closed; and 
Whereas in March 2009, the PIC determined that Bosnia and Herzegovina has not yet met the five objectives and two conditions that will determine when the OHR should be closed and oversight power transferred to the EUSR: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)it is increasingly urgent that Bosnia and Herzegovina work toward the creation of an efficient and effective state able to meet its domestic and international obligations with more functional institutions, including a state government capable of making self-sustaining reforms and fulfilling European Union (EU) and North Atlantic Treaty Organization (NATO) requirements; 
(2)any agreement on constitutional reform in Bosnia and Herzegovina should take as its basis the Dayton Peace Accords, advance the principles of democracy and tolerance, rectify provisions that conflict with the European Charter of Human Rights, include the general public in the process, provide the conditions to enable economic development and the creation of a single economic space, and be consistent with the goal of EU membership; 
(3)continued efforts should be made domestically and at the International Criminal Tribunal for Yugoslavia (ICTY) to achieve justice for victims of war crimes, crimes against humanity, and genocide, as well as to promote reconciliation among ethnic groups; 
(4)the United States should continue to provide assistance to Bosnia and Herzegovina to build effective state-level law enforcement and judicial institutions that can combat and investigate international terrorism, organized crime, and corruption; 
(5)the United States should appoint a Special Envoy to the Balkans who can work in partnership with the EU and political leaders in Bosnia and Herzegovina to facilitate reforms at all levels of government and society, while also assisting the political development of other countries in the region; 
(6)the Office of the High Representative (OHR) should not be closed until the Peace Implementation Council (PIC) can definitively determine that Bosnia and Herzegovina has met the five objectives and two conditions; 
(7)the EU should carefully consider any future plans for the reduction or redeployment of the European Union Force (EUFOR) given the psychological reassurance of security and deterrence of violence provided by its continued presence in Bosnia and Herzegovina; and 
(8)the United States should work closely with and support the EU in the transition to a European Union Special Representative (EUSR) to ensure that the EUSR has the authority and tools to manage effectively post-OHR Bosnia and Herzegovina, including a clear set of EU candidacy and membership conditions with explicit and objective yardsticks and a precise list of benchmarks to increase the functionality of the Bosnian state to be achieved by constitutional reform. 
 
Lorraine C. Miller,Clerk.
